COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LYNCHBURG FOUNDRY COMPANY
AND
ARGONAUT INSURANCE COMPANY                     MEMORANDUM OPINION *
                                                   PER CURIAM
v.   Record No. 0092-96-3                        JULY 23, 1996

RICHARD W. PARKS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (J. Gorman Rosenberger, Jr.; Wilson, Garbee &
           Rosenberger, on brief), for appellants.

           (John A. Martin; Browning, Lamie & Sharp,
           P.C., on brief), for appellee.



     Lynchburg Foundry Company and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Richard W. Parks

sustained his burden of proving that his groin condition was

causally related to an October 7, 1994 injury by accident.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."    Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).    In addition,

"[q]uestions raised by conflicting medical opinions must be
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
decided by the commission."   Penley v. Island Creek Coal Co., 8
Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     So

viewed, the evidence proved that before Parks was hired as a

foundry worker in September 1994, a pre-employment physical

revealed no abnormalities in his groin area.    Parks testified

that, on October 7, 1994, a forklift hit his worktable and caused

the table to strike him in the groin.    He experienced immediate

pain, which lasted for several days, but did not require medical

treatment.   On November 17, 1994, Parks was hit in his groin area

in the same manner as on October 7, 1994.    He reported the

injuries to employer, who referred him to Dr. William M. Skewes,

an internist.
     As a result of his examination of Parks on December 2, 1994,

Dr. Skewes diagnosed a large left hydrocele.    On his Attending

Physician's Report, Dr. Skewes reported the October 7, 1994 and

November 17, 1994 injury dates and noted that Parks' injury

occurred when a forklift hit his worktable and caused groin pain.

 Dr. Skewes checked "yes" in response to the question of whether

the diagnosed condition was due to the occurrence described by

Parks.   Dr. Skewes referred Parks to Dr. Irving Elkins, a

urologist, for further treatment.

     Dr. Elkins opined that the large left hydrocele was possibly



                                 - 2 -
caused by the recent trauma.   In response to employer's written

questions, Dr. Elkins stated that he could not opine with

reasonable medical certainty that the October 1994 incident

caused the large left hydrocele he saw in December 1994.     He

stated that this condition may occur as the result of an injury

or may occur gradually without an injury.

     As fact finder, the commission accepted Dr. Skewes' opinion

that Parks' groin condition was causally related to the October

7, 1994 incident.   The commission also relied upon Parks'

testimony that he did not have any groin pain prior to the

October 7, 1994 incident.   Dr. Skewes' opinion, coupled with

Parks' testimony, constitute credible evidence to support the

commission's decision.
     The commission rejected Dr. Elkins' opinion because he was

"not as clear . . . regarding causation" and raised causation

only to the level of "possibility."     "The existence of contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."     Wagner Enters.,

Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                       Affirmed.




                               - 3 -